Citation Nr: 1737449	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to an evaluation in excess of 40 percent for postoperative lumbar laminectomy with spondylosis, degenerative disc disease, and spondylolisthesis.  

2. Entitlement to a compensable evaluation for bilateral hearing loss.

3. Entitlement to a compensable evaluation for a neurogenic bowel disorder.

4. Entitlement to service connection for a cervical spine condition, to include as secondary to the Veteran's service-connected lumbar spine disability.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1967 to September 1968 and from October 1981 to May 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In April 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.







REMAND

Bilateral Hearing Loss and Neurogenic Bowel Disorder

During an April 2017 Board hearing, the Veteran's representative contended that the Veteran's bilateral hearing loss had worsened since his January 2014 VA examination.  Further, the Veteran's representative contended that the Veteran's neurogenic bowel disorder had worsened since his May 2010 gastrointestinal examination.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds that VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss and neurogenic bowel disorder. 

Lumbar Spine Disability

The Veteran's postoperative lumbar laminectomy with spondylosis, degenerative disc disease, and spondylolisthesis is rated under Diagnostic Code (DC) 5243, which provides that intervertebral disc syndrome (IVDS)(preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.  Importantly, Note 1 of the General Rating Formula states that evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The Formula for Intervertebral Disc Syndrome provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

During an April 2017 Board hearing, the Veteran's representative contended that the Veteran's lumbar spine disability had worsened since his May 2010 spine examination.  Moreover, the Veteran's representative contended that the radiculopathy associated with the Veteran's lumbar spine disability as a result of surgery was not addressed in rating the Veteran's disability.  

As mentioned above, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer, 10 Vet. at 400.  Thus, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability, and to address any radiculopathy associated with the Veteran's lumbar spine disability from surgery.  

Cervical Spine Condition

With regard to the Veteran's cervical spine condition, the Veteran contends that his cervical spine condition is related to his active service.  At his April 2017 Board hearing, the Veteran contended that his cervical spine condition was aggravated by his service-connected lumbar spine disability.  See Board Hearing Transcript at 6.   The Veteran has been diagnosed with cervical spine degenerative disc disease.  See August 2006 Dept. of Labor Medical Records.  

Notably, in June 2006, the Veteran experienced an accident in while working a civil service job.  See August 2006 Dept. of Labor Medical Records.  The Veteran filed for Worker's Compensation and was afforded an examination by the Department of Labor.  The Veteran testified at a Board hearing that his claim was denied because the August 2006 examiner opined that the Veteran had a neck injury that was significantly older than the injury the Veteran received to his neck as a result of his June 2006 accident.  See Board Hearing Transcript at 17.  The record reflects that the August 2006 examiner diagnosed the Veteran, in pertinent part, with cervical spine degenerative disc disease, and that he noted the Veteran had a pre-existing cervical spine injury.  See August 2006 Dept. of Labor Medical Records.  

VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, in light of the aforementioned evidence, the Board finds that he must be afforded a VA examination that address the nature and etiology of his claimed disability. 



Accordingly, the case is REMANDED for the following action:


1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, neurogenic bowel disorder, cervical spine condition, and lumbar spine disability.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss in the final report of the evaluation.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the severity of his service-connected lumbar spine disability.  The examiner should review the record prior to the examination.  Also, the examiner must address any radiculopathy associated with the Veteran's lumbar spine disability.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitations during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's lumbar spine disability on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his lumbar spine disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4. Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the severity of his service-connected bowel disorder.  The examiner should review the record prior to the examination.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's bowel disorder on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his bowel disorder.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's cervical spine condition.  The examiner should review all pertinent records associated with the claims file, including records associated with the Veteran's claim for Worker's Compensation.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. The examiner should specifically address the Veteran's contention that his Worker's Compensation claim was denied because the August 2006 examiner opined that the Veteran had a neck injury that was significantly older than the injury the Veteran received to his neck as a result of his June 2006 accident

The examiner should opine as to:

a)  The nature and diagnosis of the Veteran's cervical spine condition.  

b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine condition had its onset during service or manifested to a compensable degree within one year after active service, or is otherwise etiologically related to his active service.  

c) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability was proximately caused or aggravated by the Veteran's service-connected lumbar spine condition.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







